Name: 94/475/EC: Commission Decision of 15 July 1994 amending Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas in Spain (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  means of agricultural production;  trade policy;  agricultural activity
 Date Published: 1994-08-02

 Avis juridique important|31994D047594/475/EC: Commission Decision of 15 July 1994 amending Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas in Spain (Text with EEA relevance) Official Journal L 199 , 02/08/1994 P. 0043 - 0044 Finnish special edition: Chapter 3 Volume 60 P. 0064 Swedish special edition: Chapter 3 Volume 60 P. 0064 COMMISSION DECISION of 15 July 1994 amending Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas in Spain (Text with EEA relevance) (94/475/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Commission Decision 94/178/EC (2), and in particular Article 9a thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 92/118/EEC (4), and in particular Article 8a thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (5), as last amended by Directive 91/687/EEC (6), and in particular Article 7a thereof, Whereas in 1988 in the light of an improved health situation it was possible to adopt Council Decision 89/21/EEC (7), as last amended by Decision 93/443/EEC (8); whereas the said Decision resulted in the creation of a disease-free region and an infected region; Whereas in the light of an improved health situation in the province of Salamanca, this province can be added to the established disease-free region; Whereas the Standing Veterinary Committee has delivered a favorable opinion, HAS ADOPTED THIS DECISION: Article 1 Annex I to Council Decision 89/21/EEC is hereby replaced by the following: 'ANNEX I All parts of the territory of Spain situated to the north and east of a line formed by: - the provincial border between Salamanca and CÃ ¡ceres where it joins at the border with Portugal, direction east, north-east and south-east until it meets the provincial border of Ã vila, - the provincial border between Ã vila and CÃ ¡ceres south-east up to where it meets road C110 at Puerto de Tornavacas, - the road C110 from Puerto de Tornavacas south-west up to Tornavacas, Jerte and Plasencia, - the road C524 from Plasencia south to Trujillo, - the road from Trujillo going south through the villages of La Cumbre and MontÃ ¡nchez to MÃ ©rida, - the road 630 south through TorremegÃ ­a and Almendralejo up to Villafranca de los Barros, - the road from Villafranca de los Barros east through Ribera del Fresno, Hornachos and Campillo de Llerena to Peraleda del Zaucejo and then north-east along the road to Monterrubio de la Serena and Helechal until it meets the railroad at Cabeza del Buey, - the railway (Castuera-Puertollano) from Cabeza del Buey direction east until the railway crosses the provincial border between the provinces of Badajoz and CÃ ³rdoba; the provincial border of CÃ ³rdoba until it crosses the river Guadalmez, - the river Guadalmez in south-east direction; the provincial border between the provinces of Ciudad Real and CÃ ³rdoba, the river de las Yeguas in south direction and forming the provincial border between the provinces of CÃ ³rdoba and JaÃ ©n; the river Guadalquivir in direction south-west from the town Villa del RÃ ­o through the towns Montoro, El Carpio, CÃ ³rdoba, AlmodÃ ³var del RÃ ­o, Posadas, PeÃ ±aflor, Alcolea del RÃ ­o, Villaverde del RÃ ­o, AlcalÃ ¡ del RÃ ­o, Sevilla and Coria del RÃ ­o until it meets the provincial border between Sevilla and CÃ ¡diz, - the road from the river Guadalquivir in direction south-east through the town Trebujena and Mesas de Asta to Jerez de la Frontera, - the road 342 direction east through the towns Arcos de la Frontera, Bornos, VillamartÃ ­n, Algodonales to Olvera, - the road from Olvera direction south-east through EstaciÃ ³n de Setenil to Cuevas del Becerro, - the road from Cuevas del Becerro in direction north-east to Huertas y Montes and then in direction south-east to Ardales and further south to El Burgo, - the road 344 from El Burgo through Alozaina to CoÃ ­n, - the road 337 from CoÃ ­n through Monda, OjÃ ©n and Marbella to the Mediterranean Sea.' Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 83, 26. 3. 1994, p. 54. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 377, 31. 12. 1991, p. 16. (7) OJ No L 9, 12. 1. 1989, p. 24. (8) OJ No L 205, 17. 8. 1993, p. 28.